Citation Nr: 0731643	
Decision Date: 10/05/07    Archive Date: 10/16/07	

DOCKET NO.  96-46 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits calculated 
in the amount of $3,065. 

(The issues of entitlement to service connection for 
asbestosis and to special monthly pension benefits based on 
the need for aid and attendance of another person will be 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from September 1954 to July 
1956.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1994 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefit sought on appeal.  In January 1999 and in July 2004, 
the Board returned the case for additional development, and 
the case has been returned for final appellate review.


FINDINGS OF FACT

1.  The veteran was awarded nonservice-connected disability 
pension benefits beginning May 1, 1990, and this award amount 
was based on his receipt of Social Security income reported 
him in an Improved Pension Eligibility Verification Report 
dated in April 1990.  

2.  An Improved Pension Eligibility Verification Report 
received in May 1991 showed the veteran reported that his 
family income consisted of Social Security benefits for the 
period of time between May 1, 1990, and April 30, 1991.  

3.  The RO sought clarification from the veteran's spouse 
regarding earnings for calendar year 1990 including earned 
income and unemployment compensation, and in April 1993 the 
veteran confirmed that the information concerning income for 
1990 was correct.  

4.  The veteran received nonservice-connected pension 
benefits to which he was not entitled based on his spouse's 
unreported income resulting in an overpayment of benefits, 
after adjustments, calculated in the amount of $3,065.  

5.  The veteran's failure to accurately report his family's 
income for the period of time between May 1, 1990, and 
April 30, 1991, constitutes bad faith on his part in the 
creation of the overpayment and was undertaken with the 
intent to seek an unfair vantage, with knowledge of the 
likely consequences and resulted in a loss to the Government.


CONCLUSION OF LAW

The requirements for waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits calculated 
in the amount of $3,065 have not been met.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and the "duty to assist" obligations have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  However, 
it does not appear that the veteran was provided notice 
consistent with the requirements of 38 U.S.C.A. § 5103(a), 
but it is not clear that such notice is necessary in this 
case.  

In Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the Veterans Claims Assistance Act of 2000, with its expanded 
duties to notify and assist, is not applicable to certain 
cases, pointing out that the statute in issue in that case 
was not found in Title 38, United States Code, Chapter 51.  
Likewise, the statute at issue in this matter is not found in 
Chapter 51, but rather is found in Chapter 53 of Title 38, 
United States Code.  

Nevertheless, the record reflects that the veteran has been 
made aware of the evidence necessary to substantiate his 
claim and that all relevant and probative evidence necessary 
to equitably decide this claim has been obtained.  In this 
regard, the relevant and probative evidence consists of 
information regarding the veteran's family's income between 
May 1990 and the end of the April 1991, as well as evidence 
regarding any unreimbursed medical expenses the veteran may 
have paid in order to reduce his family's income for purposes 
of computing his pension award.  The veteran has submitted 
such evidence, as well as evidence concerning his family's 
income.  There does not appear to be any outstanding evidence 
that needs to be obtained, and the veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal.  They have also not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced the veteran in the 
adjudication of his appeal.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006) therefore, the Board believes that 
no purpose would be served by returning this case to the RO 
for the purposes of providing any additional notice and will 
proceed to the merits of the veteran's appeal.  

A review of the evidence of record discloses that the veteran 
was previously found liable for an overpayment of nonservice-
connected pension benefits in a decision dated in April 1989.  
That decision noted that the veteran had previously reported 
income, but neglected to report monthly Social Security 
payments, thus creating an overpayment of $3,066.  

In April 1990, the veteran requested that he be considered 
for nonservice-connected disability pension and submitted an 
Improved Pension Eligibility Verification Report (EVR).  The 
veteran's award was approved and he was informed of that 
decision.  The veteran was also informed that the award was 
based on countable income of $7,363, effective May 1, 1990.  
The veteran was further informed that the rate of his VA 
pension was directly related to his family's income and that 
adjustments to payments would be made whenever his family's 
income changed.  Therefore, he was informed that he should 
immediately notify the RO if he or his family received any 
income from any other source, as well as any changes in the 
income used to calculate his pension award.  

In May 1991 the veteran submitted an additional EVR 
reflecting income of $7,772 in Social Security payments 
between May 1991 and April 1992.  In May 1991 the RO informed 
the veteran of an adjustment in his pension award based on 
Social Security income reported.  Following receipt of an 
additional EVR and information concerning medical expenses 
paid by the veteran, he was notified in January 1992 of an 
additional change in his disability pension award, again 
indicating that his award was based on annual countable 
income consisting of Social Security benefits.  In May 1992 
the veteran was informed of an additional adjustment to his 
pension award based on changes in Social Security benefits 
and unreimbursed medical expenses.  

The RO subsequently received information that the veteran's 
spouse had received earned income and unemployment 
compensation for the year 1990 and requested that this 
information be verified in letters to her dated in January 
and April 1993.  In a response dated in April 1993, the 
veteran indicated that he did not dispute the income listed 
in the April 1993 letter, and requested that a $50 payment be 
taken and continued until any overpayment was recouped.  

In July 1993 the veteran was notified that his pension award 
was being terminated effective May 1, 1990, based on 
additional wage income and unemployment compensation received 
by his wife in 1990.  The veteran was notified that this 
would create an overpayment in his pension award.  The 
veteran was subsequently informed of the amount of the 
overpayment in his pension benefits and expressed 
disagreement with the overpayment, then calculated at $9,845.  
After receiving further information as to the date the income 
received by the veteran's wife was actually received, the RO 
reinstated the veteran's pension award as of April 1, 1991.  
This had the effect of reducing the overpayment of pension 
benefits from $9,845 to $3,065, the amount currently at issue 
in this appeal.  

In a decision on waiver of indebtedness dated in October 
1994, the RO summarized that the veteran had been awarded 
disability pension with a spousal allowance based on his 
report of Social Security income only.  The VA subsequently 
received information that his wife was employed during 1990 
and received wages and unemployment compensation which the 
veteran failed to report.  Based on that information award 
action was taken to terminate the veteran's pension effective 
May 1, 1990, because his annual countable income exceeded the 
allowable limit for pension.  This created an overpayment 
calculated in the amount of $9,845.  Subsequently the veteran 
submitted additional information and his pension was 
reinstated effective May 1, 1991.  This reduced the amount of 
the overpayment to $3,065.  

The RO denied the veteran's request for a waiver because as a 
recipient of VA benefits he had been advised that his rate of 
payment was determined by his family income from all sources 
and that he was required to immediately report any change in 
family income so that his pension award could be adjusted and 
an overpayment prevented.  Based on that and past activity in 
the veteran's claims file, the RO concluded that the veteran 
was aware of VA laws and regulations regarding the payment of 
pension benefits.  The RO also concluded that it was apparent 
that the veteran intentionally neglected to report his wife's 
income and omitted that income from annual income statements 
in order to continue receiving pension.  As such, the RO 
found there was a showing that he received erroneous payments 
through bad faith on his part.  Therefore, the RO was 
prohibited by law from granting the veteran's request.  

The veteran expressed disagreement with this decision and 
appealed the decision to the BVA.  In January 1999, the Board 
returned the case to the RO based on a decision from the 
Court in Richards v. Brown, 9 Vet. App. 255 which invalidated 
part of the standard utilized in the consideration of the 
veteran's request for a waiver.  The RO then reviewed the 
veteran's case and confirmed the previous decision.  

After the case was returned to the Board, the Board noted 
that the veteran had submitted information from the United 
States Bankruptcy Court regarding his discharge as a debtor 
dated in December 2003.  In July 2004, the Board returned the 
case to the RO to determine whether that proceeding had any 
bearing on the waiver of recovery of the overpayment at 
issue.  

The RO then requested information from the VA Regional 
Counsel regarding the affect of the veteran's bankruptcy on 
his request for a waiver of recovery of the overpayment of 
his pension benefits.  In January 2004, information from the 
Regional Counsel indicated that the veteran had filed for 
bankruptcy in September 2003 and had been discharged from 
bankruptcy in December 2003.  It was also noted that the date 
of the pension overpayment was established in May 2001.  That 
letter also indicated that the order of discharge of the 
debtor constituted a court order of the United States that 
any debt owed to the VA was discharged.  It was noted that no 
claim was filed for the Department of Veterans Affairs and 
that it was a no asset case.  

The RO then explained to the veteran in an April 2007 
Supplemental Statement of the Case that additional 
information concerning medical expenses had been considered 
and that those expenses were actually less than those 
previously reported by the veteran for the same period of 
time.  It was also noted that a review of the record 
disclosed that the veteran's outstanding debt to the VA of 
$3,065 had been collected in its entirety prior to the 
veteran's filing of bankruptcy.  

Based on this record, the Board now finds that the RO was 
correct in denying the veteran's waiver of recovery of the 
overpayment calculated in the amount of $3,065.  While the 
veteran may not have had accurate information concerning his 
spouse's income when he initially filed for VA pension 
benefits in April 1990, he clearly had that information in 
reporting subsequent information to the VA concerning his and 
his spouse's income and at no time did the veteran correct 
the information concerning his wife's income from May 1, 
1990, to April 30, 1991.  The veteran clearly acknowledged 
his wife's receipt of that income when confronted with that 
information and requested that the overpayment be recouped in 
a reduction of his pension award in the amount of $50 a 
month.  

The Board finds that the veteran's actions in failing to 
timely and accurately report his spouse's income, when he had 
clearly been informed of the need to do so in previous 
correspondence concerning his pension award, constitutes bad 
faith.  The Board finds that the veteran was clearly aware 
that the failure to report his wife's income would result in 
a larger pension award to which he would have been entitled 
had he reported that income.  Absent some sort of subsequent 
review the RO would have been unaware of this income 
information and the veteran was clearly in possession of the 
information he could have provided to have prevented or 
minimized the debt, but chose not to inform the RO.  This 
action was undertaken with intent to seek an unfair 
advantage, since the veteran was aware of the information and 
clearly knew that the RO did not have the information 
concerning his wife's income, and was undertaken with 
knowledge of the likely consequences, a larger pension award, 
and resulted in a loss to the Government, pension benefits 
being paid to the veteran to which he was not entitled.  

Therefore, the Board finds, as did the RO, that the veteran's 
actions in not reporting his wife's income constituted bad 
faith and preclude further consideration of his request for 
waiver of an overpayment.  See 38 U.S.C.A. § 5302(c) ("The 
recovery of any payment or the collection of any indebtedness 
(or any interest thereon) may not be waived under this 
section if, in the Secretary's opinion, there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation or bad faith on the part of the 
person . . . .")  Consequently, the veteran's request for 
waiver of recovery of an overpayment calculated in the amount 
$3,065 must be denied.


ORDER

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits calculated in the amount of $3,065 is 
denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


